United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.Z., Appellant
and
DEPARTMENT OF THE ARMY,
MEDICAL COMMAND, Fort Carson, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0935
Issued: August 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 25, 2016 appellant filed a timely appeal from a March 9, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish an employmentrelated injury on February 25, 2015, causally related to the accepted employment incident.
On appeal, appellant contends that he fell in the parking lot due to the failure of the
employing establishment to properly remove snow and ice.2
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its March 9, 2016 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1); Dennis E. Maddy,
47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On December 28, 2015 appellant, then a 78-year-old medical records technician, filed a
traumatic injury claim (Form CA-1) alleging that on February 25, 2015 he suffered back pain
after he fell on ice in the employing establishment parking lot. He submitted no evidence with
his claim.
By letter dated February 3, 2016, OWCP informed appellant that he must submit
evidence, including medical evidence in support of his claim. Appellant was afforded 30 days to
submit this additional evidence.
In response to this letter, appellant submitted a March 20, 2015 memorandum and
progress report from Dr. Christopher Rodriguez, an employing establishment health unit
osteopathic physician. In the progress report, Dr. Rodriguez noted that appellant came in for a
certificate to return to work. He noted that appellant slipped and fell on the ice on February 25,
2015, that he was seen at the Emergency Department, that radiographs of the thoracic spine were
obtained, that they revealed no evidence of acute fracture, and he was released to follow up with
his physician. Dr. Rodriguez noted that appellant did not return to occupational health until
March 19, 2015, at which time the staff recommended that he be evaluated by a workers’
compensation provider to continue care. He noted that appellant stated that he was feeling 75
percent better since the injury, but still complained of mild-to-moderate pain and stiffness in his
upper back and neck. In the memorandum, Dr. Rodriguez noted that appellant filed a claim for a
diagnosis of contusion. He recommended that appellant return to work on March 23, 2015
without restrictions.
By decision dated March 9, 2016, OWCP denied appellant’s claim. It found that he had
established that the alleged incident occurred as alleged, but that he had not established that he
sustained a diagnosed medical condition, causally related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

2

In order to meet the burden of proof to establish the fact that he or she sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that he or she
actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
OWCP found that appellant had established that the incident occurred as alleged.
However, it determined that he had failed to submit the necessary medical evidence to establish a
diagnosed medical condition or that this condition was causally related to the accepted
employment incident of February 25, 2015.
The only medical evidence in the record is the report by the employing establishment’s
physician, Dr. Rodriguez, who did not form any medical diagnosis or reach any conclusion on
causal relationship. Rather, Dr. Rodriguez mainly addressed appellant’s ability to return to
work. Although he noted that appellant was in pain, pain is a symptom and not a diagnosis of a
medical condition.8 Even if a medical diagnosis had been obtained, appellant still did not
establish that his medical condition was causally related to the employment incident. As
previously noted, it is appellant’s burden of proof to submit medical evidence which causally
related the diagnosed medical condition to the accepted employment incident. The medical
evidence required to establish causal relationship is usually rationalized medical evidence.9
The Board also notes that, while the record indicates that appellant sought medical
treatment at a hospital following the accepted incident, he did not submit any records from his
visit to the hospital to OWCP.
An award of compensation may not be based on surmise, conjecture, or speculation.10 As
appellant did not establish that he suffered a medical condition that was causally related to the
accepted employment incident, OWCP properly denied his claim.
5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

7

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

8

K.B., Docket No. 16-0122 (issued April 19, 2016).

9

Supra note 6.

10

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

3

Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an
employment-related injury on February 25, 2015, causally related to the accepted employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 9, 2016 is affirmed.
Issued: August 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

